DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/879,789 filed on 05/21/2020.
Claims 1-19 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:

Reference number “8211” referring to an elevator-angle symbol is mentioned twice in FIG. 2, without referring to anything specific the second time mentioned.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sacle (U.S. Pub. No. 2005/0012642 A1) in view of Tsutomu (JP 2018197735 A) in further view of Wyatt (US Pat No. 6,469,640).

Regarding Claim 1:
Sacle teaches:
An aircraft flight attitude display device, comprising:, (“This attitude indicator comprises a display device (11) with screen (110), producing on a screen background (4, 5), a three-dimensional aircraft silhouette (3), mobile according to the three axes of rotation and viewed from the rear,” (Sacle: Abstract – lines 1-4, FIG. 1))
a display unit being electrically connected to the CPU for showing an aircraft image therein;, (“a display device (11) with screen (110)” (Sacle: Abstract – lines 1-2, FIG. 1))
the aircraft image including a fuselage image, two wing images, two flap images, two spoiler images, two aileron images, a vertical stabilizer image, a rudder image, two horizontal stabilizer images, two elevator images and at least one engine image;, (“As represented in FIGS. 2 to 11, the display device 11, instead of presenting the customary model airplane consisting of two immobile horizontal strokes or of an immobile dot at the centre of its screen, displays on its screen 110 a three-dimensional silhouette of the aircraft” (Sacle: Description – 34-36th and 47th paragraph, FIG. 1-12) Examiner Note: Based on the three-dimensional representation of the aircraft on the display system and figures 1 through 12, the examiner is interpreting the display device to depict all aircraft components including a fuselage image, two wing images, two flap images, two spoiler images, two aileron images, a vertical stabilizer image, a rudder image, two horizontal stabilizer images, two elevator images, and at least one engine image.)
and including a pitch angle receiver, a roll angle receiver and a yaw angle receiver; the pitch angle receiver serving to receive a pitch angle data, so that a pitch angle value is shown in the display unit on the aircraft image, and the aircraft image shown in the display unit being in a flight attitude corresponding to the pitch angle value; the roll angle receiver serving to receive a roll angle data, so that a roll angle value is shown in the display unit on the aircraft image, and the aircraft image shown in the display unit being in a flight attitude corresponding to the roll angle value; and the yaw angle receiver serving to receive a yaw angle data, so that a yaw angle value is shown in the display unit on the aircraft image, and the aircraft image shown in the display unit being in a flight attitude corresponding to the yaw angle value;, (“the display device 11, instead of presenting the customary model airplane consisting of two immobile horizontal strokes or of an immobile dot at the centre of its screen, displays on its screen 110 a three-dimensional silhouette of the aircraft viewed from the rear, in an attitude corresponding to that at present, that is to say with a roll angle corresponding to that measured by the onboard instruments, shown with respect to a roll reference axis placed perpendicularly to the plane of the screen, with a pitch angle corresponding to that measured by the onboard instruments, shown with respect to a pitch reference axis placed horizontally in the plane of the screen and with a yaw angle corresponding to that measured by the onboard instruments, shown with respect to a yaw reference axis placed vertically in the plane of the screen.” (Sacle: Description – 47th paragraph, FIG. 2-11) Examiner Note: The examiner is interpreting the onboard instruments to comprise the pitch, roll, and yaw receivers.)
Sacle does not teach but Tsutomu teaches:
a central processing unit (CPU);, (“The CPU 28 is a central processing unit of the drone control device 18.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
a flight data receiver unit being electrically connected to the CPU, (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
being electrically connected to the CPU., (“from the CPU 28” (Tsutomu: First embodiment – 5th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Sacle in view of Tsutomu does not teach but Wyatt teaches:
and a power unit, (“engine power” (Wyatt: Col. 1 – lines 12-15) Examiner Note: The examiner is interpreting the engine to be the power unit in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Tsutomu with these above aforementioned teachings from Wyatt in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Wyatt’s aircraft display with potential thrust indicator as “there exists a need for an aircraft display which not only provides the pilot with a means for directly setting engine power to achieve desired performance, but also enables precise aircraft speed control with a reduction in pilot workload and provides control symbology in the pilot's primary field of view.” (Wyatt: Col. 1-2 – lines 65-3) Doing so would create a pilot-friendly display, able to reduce his/her overall workload in operating the aircraft.
Regarding Claim 3:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 1. Sacle further teaches:
The aircraft flight attitude display device according to claim 1, wherein the pitch angle value is shown on the fuselage image, the roll angle value is shown on the fuselage image, and the yaw angle value is also shown on the fuselage image., (“the display device 11, instead of presenting the customary model airplane consisting of two immobile horizontal strokes or of an immobile dot at the centre of its screen, displays on its screen 110 a three-dimensional silhouette of the aircraft viewed from the rear, in an attitude corresponding to that at present, that is to say with a roll angle corresponding to that measured by the onboard instruments, shown with respect to a roll reference axis placed perpendicularly to the plane of the screen, with a pitch angle corresponding to that measured by the onboard instruments, shown with respect to a pitch reference axis placed horizontally in the plane of the screen and with a yaw angle corresponding to that measured by the onboard instruments, shown with respect to a yaw reference axis placed vertically in the plane of the screen.” (Sacle: Description – 47th paragraph, FIG. 2-11))
Regarding Claim 4:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 1. Sacle further teaches:
The aircraft flight attitude display device according to claim 1, wherein the pitch angle value is shown in the display unit along with a pitch-angle symbol or a pitch-angle unit; the roll angle value is shown in display unit along with a roll-angle symbol or a roll-angle unit; and the yaw angle value is shown in the display unit along with a yaw-angle symbol or a yaw-angle unit., (“This aircraft 3D silhouette, which remains at the centre of the screen while being able to move in rotation about the three axes of roll, pitch and yaw, is embellished with movable elements depicting the movable aerodynamic planes of the aircraft: flaps, airbrakes/spoilers, as well as its landing gear, in their positions at present, extended or retracted, noted by the onboard equipment. It is furthermore accompanied by simple (visually speaking) symbols” (Sacle: Description – 48th paragraph, FIG. 2-11))
Regarding Claim 5:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 3. Sacle further teaches:
The aircraft flight attitude display device according to claim 3, wherein the pitch angle value is shown in the display unit along with a pitch-angle symbol or a pitch-angle unit; the roll angle value is shown in display unit along with a roll-angle symbol or a roll-angle unit; and the yaw angle value is shown in the display unit along with a yaw-angle symbol or a yaw-angle unit., (“This aircraft 3D silhouette, which remains at the centre of the screen while being able to move in rotation about the three axes of roll, pitch and yaw, is embellished with movable elements depicting the movable aerodynamic planes of the aircraft: flaps, airbrakes/spoilers, as well as its landing gear, in their positions at present, extended or retracted, noted by the onboard equipment. It is furthermore accompanied by simple (visually speaking) symbols” (Sacle: Description – 48th paragraph, FIG. 2-11))
Regarding Claim 9:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 1. Sacle further teaches:
The aircraft flight attitude display device according to claim 1, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle includes both the front and central landing gear and states “The number 31 marks the central landing gear. The number 32 marks the front landing gear.” (Sacle: Description – 71st paragraph, FIG. 1))
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, FIG. 1) Finally, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu teaches:
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 10:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 2. Sacle further teaches:
The aircraft flight attitude display device according to claim 2, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle includes both the front and central landing gear and states “The number 31 marks the central landing gear. The number 32 marks the front landing gear.” (Sacle: Description – 71st paragraph, FIG. 1))
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, FIG. 1) Finally, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu teaches:
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 11:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 3. Sacle further teaches:
The aircraft flight attitude display device according to claim 3, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle includes both the front and central landing gear and states “The number 31 marks the central landing gear. The number 32 marks the front landing gear.” (Sacle: Description – 71st paragraph, FIG. 1))
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, FIG. 1) Finally, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu teaches:
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 12:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 6. Sacle further teaches:
The aircraft flight attitude display device according to claim 6, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle includes both the front and central landing gear and states “The number 31 marks the central landing gear. The number 32 marks the front landing gear.” (Sacle: Description – 71st paragraph, FIG. 1))
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, FIG. 1) Finally, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu teaches:
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 13:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 4. Sacle further teaches:
The aircraft flight attitude display device according to claim 4, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle includes both the front and central landing gear and states “The number 31 marks the central landing gear. The number 32 marks the front landing gear.” (Sacle: Description – 71st paragraph, FIG. 1))
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, FIG. 1) Finally, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu teaches:
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 14:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 5. Sacle further teaches:
The aircraft flight attitude display device according to claim 5, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle includes both the front and central landing gear and states “The number 31 marks the central landing gear. The number 32 marks the front landing gear.” (Sacle: Description – 71st paragraph, FIG. 1))
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, FIG. 1) Finally, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu teaches:
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 15:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 7. Sacle further teaches:
The aircraft flight attitude display device according to claim 7, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle includes both the front and central landing gear and states “The number 31 marks the central landing gear. The number 32 marks the front landing gear.” (Sacle: Description – 71st paragraph, FIG. 1))
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, FIG. 1) Finally, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu teaches:
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 16:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 8. Sacle further teaches:
The aircraft flight attitude display device according to claim 8, wherein the aircraft image further includes a front landing-gear image and two main landing- gear images,, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle includes both the front and central landing gear and states “The number 31 marks the central landing gear. The number 32 marks the front landing gear.” (Sacle: Description – 71st paragraph, FIG. 1))
[…] a front landing- gear folding/opening receiver and a main landing-gear folding/opening receiver; the front landing-gear folding/opening receiver serving to receive a front landing-gear folding/opening data, so that the front landing-gear image is hidden/visible in the display unit, respectively; and the main landing-gear folding/opening receiver serving to receive a main landing-gear folding/opening data, so that the main landing-gear images are hidden/visible in the display unit, respectively., (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the landing gear of the aircraft equipped with the attitude indicator, placed in positions corresponding to landing gear position indications provided by equipment aboard the aircraft.” (Sacle: Description – 26th paragraph) Sacle further mentions the folding of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are retracted” (Sacle: Description – 78th paragraph, FIG. 1) Finally, Sacle mentions the opening of the landing gear and states “The aircraft 3D silhouette 3 reveals that the landing gear 31, 32 are extended” (Sacle: Description – 95th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the landing gear position indications provided by equipment aboard the aircraft to be equivalent to landing-gear folding/opening receiver serving to receive landing-gear folding/opening data.)
Sacle does not teach but Tsutomu teaches:
[…] and the flight data receiver unit further includes […], (“the CPU 28 includes a data storage unit 30.” (Tsutomu: First embodiment – 4th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 17:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 1. Sacle further teaches:
The aircraft flight attitude display device according to claim 1, further comprising an aircraft image view-angle selection unit,, (“As represented in FIGS. 2 to 11, the display device 11, instead of presenting the customary model airplane consisting of two immobile horizontal strokes or of an immobile dot at the centre of its screen, displays on its screen 110 a three-dimensional silhouette of the aircraft” (Sacle: Description – 47th paragraph, FIG. 1-12) Examiner Note: Based on FIG. 1-12, the examiner is interpreting the three-dimensional silhouette of the aircraft to be equivalent to an aircraft view-angle selection unit as the pilot is able to view the aircraft in three-dimensions and is thus able to change between different angles.)
Sacle does not teach but Tsutomu teaches:
[…] which is electrically connected to the CPU., (“from the CPU 28” (Tsutomu: First embodiment – 5th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.

Claims 2, 6-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sacle (U.S. Pub. No. 2005/0012642 A1) in view of Tsutomu (JP 2018197735 A) in further view of Wyatt (US Pat No. 6,469,640) in even further view of Briffe (US Pat No. 5,978,715).

Regarding Claim 2:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 1. Sacle further teaches:
[…] a flap angle receiver, […], (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the flaps of the aircraft equipped with the attitude indicator, placed in positions corresponding to flap position indications provided by equipment aboard the aircraft.” (Sacle: Description – 22nd paragraph) Examiner Note: The examiner is interpreting the flap position to include the flap angle. Furthermore, the examiner is interpreting the equipment aboard the aircraft to be equivalent to a receiver.)
[…] a spoiler angle receiver, […], (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the airbrakes or spoilers of the aircraft equipped with the attitude indicator, placed in positions corresponding to airbrake position indications provided by equipment aboard the aircraft.” (Sacle: Description – 24th paragraph) Examiner Note: The examiner is interpreting the equipment aboard the aircraft to be equivalent to a receiver able to detect the spoiler angle.)
the flap angle receiver serving to receive two flap angle data, so that two flap angle values are shown in the display unit on the flap images;, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the flaps of the aircraft equipped with the attitude indicator, placed in positions corresponding to flap position indications provided by equipment aboard the aircraft.” (Sacle: Description – 22nd paragraph) Examiner Note: The examiner is interpreting the flap position to include the flap angle. Furthermore, the examiner is interpreting the equipment aboard the aircraft to be equivalent to a receiver able to receive data.)
the spoiler angle receiver serving to receive two spoiler angle data, so that two spoiler angle values are shown in the display unit on the two spoiler images;, (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the airbrakes or spoilers of the aircraft equipped with the attitude indicator, placed in positions corresponding to airbrake position indications provided by equipment aboard the aircraft.” (Sacle: Description – 24th paragraph) Examiner Note: The examiner is interpreting the equipment aboard the aircraft to be equivalent to a receiver able to detect the spoiler angle and receive the appropriate data.)
Sacle does not teach but Briffe teaches:
The aircraft flight attitude display device according to claim 1, wherein the flight data receiver unit further includes a flight direction receiver, a flight speed receiver, a flight height receiver,, (“A head up display (HUD) 32 is optionally provided at the captain's station. It provides to the pilot the same information which is available from PFD 14, 20 regarding aircraft altitude, speed, flight director, velocity vector and acceleration. The symbology used in HUD 32 is the same as is used in PFD 16, 22.” (Briffe: Col. 31 – lines 29-34, FIG. 1))
[…] a rudder angle receiver, […], (“To maintain coordinated flight by adjusting the slip angle β to zero manually with rudder control, a classical slip-skid indicator (not shown) remains available at the top of A.D.I .” (Briffe: Col. 8 – lines 47-50) Examiner Note: The examiner is interpreting the slip-skid indicator to be the rudder angle receiver in this case.)
[…] an autopilot state receiver […], (“An Autopilot/Autothrottle (AP/AT) controller 23, 24 and a Multi Function Control Unit (MFCU) 26, 28 are each located above one of the screens 16,18,20,22.” (Briffe: Col. 4 – lines 55-58, FIG. 1, 20) Examiner Note: The examiner is interpreting the Autopilot/Autothrottle (AP/AT) controller to be the receiver in this case.)
[…] and a weather data receiver; […], (”This weather and control area window provides the crew with the location of both the weather forecast and the control areas symbols on the MFD.” (Briffe: Col. 16 – lines 25-27) Examiner Note: The examiner is interpreting the weather and control area window to be the receiver in this case.)
[…] the flight direction receiver serving to receive a flight direction data, so that a flight direction value is shown in the display unit on the aircraft image; the flight speed receiver serving to receive a flight speed data, so that a flight speed value is shown in the display unit on the aircraft image; the flight height receiver serving to receive a flight height data, so that a flight height value is shown in the display unit on the aircraft image; […], (“A head up display (HUD) 32 is optionally provided at the captain's station. It provides to the pilot the same information which is available from PFD 14, 20 regarding aircraft altitude, speed, flight director, velocity vector and acceleration. The symbology used in HUD 32 is the same as is used in PFD 16, 22.” (Briffe: Col. 31 – lines 29-34, FIG. 1))
[…] the rudder angle receiver serving to receive a rudder angle data, so that a rudder angle value is shown in the display unit on the rudder image; […], (“To maintain coordinated flight by adjusting the slip angle β to zero manually with rudder control, a classical slip-skid indicator (not shown) remains available at the top of A.D.I .” (Briffe: Col. 8 – lines 47-50) Examiner Note: The examiner is interpreting the slip-skid indicator to be the rudder angle receiver in this case able to receive rudder angle data.)
[…] the autopilot state receiver serving to receive an autopilot state data, so that an autopilot state image is shown in the display unit on the aircraft image; […], (“An Autopilot/Autothrottle (AP/AT) controller 23, 24 and a Multi Function Control Unit (MFCU) 26, 28 are each located above one of the screens 16,18,20,22.” (Briffe: Col. 4 – lines 55-58, FIG. 1, 20) Examiner Note: The examiner is interpreting the Autopilot/Autothrottle (AP/AT) controller to be the receiver in this case able to receive data.)
[…] and the weather data receiver serving to receive a weather data, so that a weather state image is shown in the display unit., (”This weather and control area window provides the crew with the location of both the weather forecast and the control areas symbols on the MFD.” (Briffe: Col. 16 – lines 25-27) Examiner Note: The examiner is interpreting the weather and control area window to be the receiver in this case able to receive data.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Briffe in order to create a user-friendly and effective flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Briffe’s apparatus and method for aircraft display and control in order to facilitate pilot operation and control of the aircraft as “increases in aircraft performance over the years also increased the pilot's workload.” (Briffe: Col. 1 – lines 40-41) Combing both Sacle and Briffe would thus relieve “the pilot of the necessity to provide continuous hands-on input to the control stick or yoke.” (Briffe: Col. 1 – lines 44-45)
Sacle in view of Briffe does not teach but Wyatt teaches:
[…] a flight power receiver, […], (“The present invention relates generally to electronic displays for aircraft and more specifically to potential thrust indicator symbology in an aircraft cockpit display for displaying aircraft engine thrust (or engine power)” (Wyatt: Col. 1 – lines 12-15))
[…] the flight power receiver serving to receive a flight power data, so that a flight power value or a reverse thrust value is shown in the display unit on the engine image; […], (“The present invention relates generally to electronic displays for aircraft and more specifically to potential thrust indicator symbology in an aircraft cockpit display for displaying aircraft engine thrust (or engine power)” (Wyatt: Col. 1 – lines 12-15))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Briffe with these above aforementioned teachings from Wyatt in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Wyatt’s aircraft display with potential thrust indicator as “there exists a need for an aircraft display which not only provides the pilot with a means for directly setting engine power to achieve desired performance, but also enables precise aircraft speed control with a reduction in pilot workload and provides control symbology in the pilot's primary field of view.” (Wyatt: Col. 1-2 – lines 65-3) Doing so would create a pilot-friendly display, able to reduce his/her overall workload in operating the aircraft.
Sacle in view of Briffe in further view of Wyatt does not teach but Tsutomu teaches:
[…] an aileron angle receiver, […], (“and the left and right stick angle as viewed from the pilot is referred to as an aileron angle 14b.” (Tsutomu: First embodiment – 6th paragraph, FIG. 6))
[…] an elevator angle receiver, […], (“In the left stick 13, the stick angle in the direction from the near side when viewed from the operator is called an elevator angle 13 a” (Tsutomu: First embodiment – 6th paragraph, FIG. 6))
[…] the aileron angle receiver serving to receive two aileron angle data, so that two aileron angle values are shown in the display unit on the two aileron images; […], (“and the left and right stick angle as viewed from the pilot is referred to as an aileron angle 14b.” (Tsutomu: First embodiment – 6th paragraph, FIG. 6))
[…] the elevator angle receiver serving to receive two elevator angle data, so that two elevator angle values are shown in the display unit on the two elevator images; […], (“In the left stick 13, the stick angle in the direction from the near side when viewed from the operator is called an elevator angle 13 a” (Tsutomu: First embodiment – 6th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Briffe in further view of Wyatt with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 6:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 2. Sacle does not teach but Briffe teaches:
The aircraft flight attitude display device according to claim 2, wherein the flight direction value is shown on the fuselage image, the flight speed value is shown on the fuselage image, the flight height value is shown on the fuselage image,, (“A head up display (HUD) 32 is optionally provided at the captain's station. It provides to the pilot the same information which is available from PFD 14, 20 regarding aircraft altitude, speed, flight director, velocity vector and acceleration. The symbology used in HUD 32 is the same as is used in PFD 16, 22.” (Briffe: Col. 31 – lines 29-34, FIG. 1))
[…] and the autopilot state image is also shown on the fuselage image., (“An Autopilot/Autothrottle (AP/AT) controller 23, 24 and a Multi Function Control Unit (MFCU) 26, 28 are each located above one of the screens 16,18,20,22.” (Briffe: Col. 4 – lines 55-58, FIG. 1, 20))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Briffe in order to create a user-friendly and effective flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Briffe’s apparatus and method for aircraft display and control in order to facilitate pilot operation and control of the aircraft as “increases in aircraft performance over the years also increased the pilot's workload.” (Briffe: Col. 1 – lines 40-41) Combing both Sacle and Briffe would thus relieve “the pilot of the necessity to provide continuous hands-on input to the control stick or yoke.” (Briffe: Col. 1 – lines 44-45)
Regarding Claim 7:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 2. Sacle further teaches:
[…] each of the two flap angle values is shown in the display unit along with a flap-angle symbol or a flap-angle unit; […], (“This aircraft 3D silhouette, which remains at the centre of the screen while being able to move in rotation about the three axes of roll, pitch and yaw, is embellished with movable elements depicting the movable aerodynamic planes of the aircraft: flaps, airbrakes/spoilers, as well as its landing gear, in their positions at present, extended or retracted, noted by the onboard equipment. It is furthermore accompanied by simple (visually speaking) symbols” (Sacle: Description – 48th paragraph, FIG. 2-11))
[…] each of the two spoiler angle values is shown in the display unit along with a spoiler-angle symbol or a spoiler-angle unit; […], (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the airbrakes or spoilers of the aircraft equipped with the attitude indicator, placed in positions corresponding to airbrake position indications provided by equipment aboard the aircraft.” (Sacle: Description – 24th paragraph) Sacle further describes how values displayed in the aircraft display may be accompanied by symbols and states “It is furthermore accompanied by simple (visually speaking) symbols” (Sacle: Description – 48th paragraph, FIG. 2-11))
Sacle does not teach but Briffe teaches:
The aircraft flight attitude display device according to claim 2, wherein the flight direction value is shown in the display unit along with a flight-direction symbol or a flight-direction unit; the flight speed value is shown in the display unit along with a flight-speed symbol or a flight-speed unit; the flight height value is shown in the display unit along with a flight-height symbol or a flight- height unit;, (“A head up display (HUD) 32 is optionally provided at the captain's station. It provides to the pilot the same information which is available from PFD 14, 20 regarding aircraft altitude, speed, flight director, velocity vector and acceleration. The symbology used in HUD 32 is the same as is used in PFD 16, 22.” (Briffe: Col. 31 – lines 29-34, FIG. 1))
[…] the rudder angle value is shown in the display unit along with a rudder-angle symbol or a rudder-angle unit; […], (“To maintain coordinated flight by adjusting the slip angle β to zero manually with rudder control, a classical slip-skid indicator (not shown) remains available at the top of A.D.I .” (Briffe: Col. 8 – lines 47-50) Briffe further mentions how the symbology is applied in the display units and mentions “The symbology used in HUD 32 is the same as is used in PFD 16, 22.” (Briffe: Col. 31 – lines 29-34, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Briffe in order to create a user-friendly and effective flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Briffe’s apparatus and method for aircraft display and control in order to facilitate pilot operation and control of the aircraft as “increases in aircraft performance over the years also increased the pilot's workload.” (Briffe: Col. 1 – lines 40-41) Combing both Sacle and Briffe would thus relieve “the pilot of the necessity to provide continuous hands-on input to the control stick or yoke.” (Briffe: Col. 1 – lines 44-45)
Sacle in view of Briffe does not teach but Wyatt teaches:
[…] the flight power value is shown in the display unit along with a flight-power symbol or a flight-power unit; the reverse thrust value is shown in the display unit along with a reverse-thrust symbol or a reverse-thrust unit; […], (“The present invention relates generally to electronic displays for aircraft and more specifically to potential thrust indicator symbology in an aircraft cockpit display for displaying aircraft engine thrust (or engine power)” (Wyatt: Col. 1 – lines 12-15))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Briffe with these above aforementioned teachings from Wyatt in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Wyatt’s aircraft display with potential thrust indicator as “there exists a need for an aircraft display which not only provides the pilot with a means for directly setting engine power to achieve desired performance, but also enables precise aircraft speed control with a reduction in pilot workload and provides control symbology in the pilot's primary field of view.” (Wyatt: Col. 1-2 – lines 65-3) Doing so would create a pilot-friendly display, able to reduce his/her overall workload in operating the aircraft.
Sacle in view of Briffe in further view of Wyatt does not teach but Tsutomu teaches:
[…] each of the two aileron angle values is shown in the display unit along with an aileron- angle symbol or an aileron-angle unit; […], (“and the left and right stick angle as viewed from the pilot is referred to as an aileron angle 14b.” (Tsutomu: First embodiment – 6th paragraph, FIG. 6) Examiner Note: The examiner is interpreting the aileron angle to be designated a symbol and/or unit on the screen based on FIG. 6 and the fact that the pilot is able to view it on the screen.)
[…] and each of the two elevator angle values is shown in the display unit along with an elevator-angle symbol or an elevator-angle unit., (“In the left stick 13, the stick angle in the direction from the near side when viewed from the operator is called an elevator angle 13 a” (Tsutomu: First embodiment – 6th paragraph, FIG. 6) Examiner Note: The examiner is interpreting the elevator angle to be designated a symbol and/or unit on the screen based on FIG. 6 and the fact that the pilot is able to view it on the screen.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Briffe in further view of Wyatt with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 8:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 6. Sacle further teaches:
[…] each of the two flap angle values is shown in the display unit along with a flap-angle symbol or a flap-angle unit; […], (“This aircraft 3D silhouette, which remains at the centre of the screen while being able to move in rotation about the three axes of roll, pitch and yaw, is embellished with movable elements depicting the movable aerodynamic planes of the aircraft: flaps, airbrakes/spoilers, as well as its landing gear, in their positions at present, extended or retracted, noted by the onboard equipment. It is furthermore accompanied by simple (visually speaking) symbols” (Sacle: Description – 48th paragraph, FIG. 2-11))
[…] each of the two spoiler angle values is shown in the display unit along with a spoiler-angle symbol or a spoiler-angle unit; […], (“Advantageously, the parts of the aircraft 3D silhouette changing aspect comprise movable elements depicting the airbrakes or spoilers of the aircraft equipped with the attitude indicator, placed in positions corresponding to airbrake position indications provided by equipment aboard the aircraft.” (Sacle: Description – 24th paragraph) Sacle further describes how values displayed in the aircraft display may be accompanied by symbols and states “It is furthermore accompanied by simple (visually speaking) symbols” (Sacle: Description – 48th paragraph, FIG. 2-11))
Sacle does not teach but Briffe teaches:
The aircraft flight attitude display device according to claim 6, wherein the flight direction value is shown in the display unit along with a flight-direction symbol or a flight-direction unit; the flight speed value is shown in the display unit along with a flight-speed symbol or a flight-speed unit; the flight height value is shown in the display unit along with a flight-height symbol or a flight- height unit;, (“A head up display (HUD) 32 is optionally provided at the captain's station. It provides to the pilot the same information which is available from PFD 14, 20 regarding aircraft altitude, speed, flight director, velocity vector and acceleration. The symbology used in HUD 32 is the same as is used in PFD 16, 22.” (Briffe: Col. 31 – lines 29-34, FIG. 1))
[…] the rudder angle value is shown in the display unit along with a rudder-angle symbol or a rudder-angle unit; […], (“To maintain coordinated flight by adjusting the slip angle β to zero manually with rudder control, a classical slip-skid indicator (not shown) remains available at the top of A.D.I .” (Briffe: Col. 8 – lines 47-50) Briffe further mentions how the symbology is applied in the display units and mentions “The symbology used in HUD 32 is the same as is used in PFD 16, 22.” (Briffe: Col. 31 – lines 29-34, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Briffe in order to create a user-friendly and effective flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Briffe’s apparatus and method for aircraft display and control in order to facilitate pilot operation and control of the aircraft as “increases in aircraft performance over the years also increased the pilot's workload.” (Briffe: Col. 1 – lines 40-41) Combing both Sacle and Briffe would thus relieve “the pilot of the necessity to provide continuous hands-on input to the control stick or yoke.” (Briffe: Col. 1 – lines 44-45)
Sacle in view of Briffe does not teach but Wyatt teaches:
[…] the flight power value is shown in the display unit along with a flight-power symbol or a flight-power unit; the reverse thrust value is shown in the display unit along with a reverse-thrust symbol or a reverse-thrust unit; […], (“The present invention relates generally to electronic displays for aircraft and more specifically to potential thrust indicator symbology in an aircraft cockpit display for displaying aircraft engine thrust (or engine power)” (Wyatt: Col. 1 – lines 12-15))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Briffe with these above aforementioned teachings from Wyatt in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Wyatt’s aircraft display with potential thrust indicator as “there exists a need for an aircraft display which not only provides the pilot with a means for directly setting engine power to achieve desired performance, but also enables precise aircraft speed control with a reduction in pilot workload and provides control symbology in the pilot's primary field of view.” (Wyatt: Col. 1-2 – lines 65-3) Doing so would create a pilot-friendly display, able to reduce his/her overall workload in operating the aircraft.
Sacle in view of Briffe in further view of Wyatt does not teach but Tsutomu teaches:
[…] each of the two aileron angle values is shown in the display unit along with an aileron- angle symbol or an aileron-angle unit; […], (“and the left and right stick angle as viewed from the pilot is referred to as an aileron angle 14b.” (Tsutomu: First embodiment – 6th paragraph, FIG. 6) Examiner Note: The examiner is interpreting the aileron angle to be designated a symbol and/or unit on the screen based on FIG. 6 and the fact that the pilot is able to view it on the screen.)
[…] and each of the two elevator angle values is shown in the display unit along with an elevator-angle symbol or an elevator-angle unit., (“In the left stick 13, the stick angle in the direction from the near side when viewed from the operator is called an elevator angle 13 a” (Tsutomu: First embodiment – 6th paragraph, FIG. 6) Examiner Note: The examiner is interpreting the elevator angle to be designated a symbol and/or unit on the screen based on FIG. 6 and the fact that the pilot is able to view it on the screen.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Briffe in further view of Wyatt with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 18:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 1. Sacle does not teach but Briffe teaches:
The aircraft flight attitude display device according to claim 1, further comprising a sky obstacle data receiver unit, (“The traffic alert and collision avoidance system (TCAS)” (Briffe: Col. 15 – line 47, FIG. 1, 5))
[…] and the sky obstacle data receiver unit serving to receive a sky obstacle data, so that at least one sky obstacle image is shown in an upper area of the display unit., (“The traffic alert and collision avoidance system (TCAS) provides location of traffic approaching the aircraft too closely and displays corresponding symbols on PFD and MFD, with digital indication of their level and their vertical velocity (only up or down and only if greater than 500 ft / mn ). These symbols can be displayed in any one of the charts of horizontal and vertical situation. In addition, a "full TCAS" symbology can be displayed in the PFD, by pressing the TCAS push-button of PFD or automatically in case a serious threat occurs.” (Briffe: Col. 15 – lines 47-56, FIG. 1, 5) Examiner Note: The examiner is interpreting the TCAS to be displayed in an upper area of the entire display as portrayed in FIG. 1.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Briffe in order to create a user-friendly and effective flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Briffe’s apparatus and method for aircraft display and control in order to facilitate pilot operation and control of the aircraft as “increases in aircraft performance over the years also increased the pilot's workload.” (Briffe: Col. 1 – lines 40-41) Combing both Sacle and Briffe would thus relieve “the pilot of the necessity to provide continuous hands-on input to the control stick or yoke.” (Briffe: Col. 1 – lines 44-45)
Sacle in view of Briffe does not teach but Tsutomu teaches:
[…] electrically connected to the CPU; […], (“from the CPU 28” (Tsutomu: First embodiment – 5th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Briffe with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.
Regarding Claim 19:
Sacle in view of Tsutomu in further view of Wyatt as shown in the rejection above, discloses the limitations of claim 1. Sacle does not teach but Briffe teaches:
The aircraft flight attitude display device according to claim 1, further comprising a ground obstacle data receiver unit, (“GCAS (Ground Collision Avoidance System)” (Briffe: Col. 15 – line 57, FIG. 1))
[…] and the ground obstacle data receiver unit serving to receive a ground obstacle data, so that at least one ground obstacle image is shown in a lower area of the display unit., (“GCAS (Ground Collision Avoidance System) is actually a software function and not a sensor. It does not use any radar functionality such as ground mapping. Instead, it derives the potential ground collisions that could occur from the built-in terrain database and from the knowledge of the accurate aircraft position. To achieve this, the system compares future possible paths with the elevation of ground that could be overflown. It provides the profile of terrain that is planned to be overflown (up to 2 minutes) in the vertical situation page and highlights dangerous areas on the horizontal situation chart,” (Briffe: Col. 15 – lines 57-67, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle with these above aforementioned teachings from Briffe in order to create a user-friendly and effective flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Briffe’s apparatus and method for aircraft display and control in order to facilitate pilot operation and control of the aircraft as “increases in aircraft performance over the years also increased the pilot's workload.” (Briffe: Col. 1 – lines 40-41) Combing both Sacle and Briffe would thus relieve “the pilot of the necessity to provide continuous hands-on input to the control stick or yoke.” (Briffe: Col. 1 – lines 44-45)
Sacle in view of Briffe does not teach but Tsutomu teaches:
[…] electrically connected to the CPU; […], (“from the CPU 28” (Tsutomu: First embodiment – 5th paragraph, FIG. 6))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Sacle in view of Briffe with these above aforementioned teachings from Tsutomu in order to create a user-friendly flight attitude device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Sacle’s aircraft flight attitude display device with Tsutomu’s drone attitude sensing device in order to avoid potential flight hazard as it might be difficult to confirm and sense the “shape of the drone aircraft. In such a case, there is a request to confirm and sense the attitude of the drone” (Tsutomu: Description – 5th paragraph). Doing so promotes the safety of passengers on an aircraft and facilities the overall control of the airplane for pilots.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667